707 S.E.2d 231 (2011)
James W. LANGSTON
v.
Julie RICHARDSON, as Executrix of the Estate of Jeanne E. Langston.
No. 400A10.
Supreme Court of North Carolina.
April 7, 2011.
Edward A. O'Neal, Elizabeth City, for Langston, James W.
John G. Trimpi, Elizabeth City, for Richardson, Julie (as Executrix of the Estate of Jeanne E. Langston).

ORDER
Upon consideration of the notice of appeal based upon a dissent from the North Carolina Court of Appeals, filed by Plaintiff on the 10th of September 2010 in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 7th of April 2011."
Upon consideration of the petition filed by Plaintiff on the 9th of March 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."